The bill in this case was filed by the appellant against the appellees, for an injunction to restrain the sale of certain lands under an execution issued in favor of the defendants, Gentry & Moore, against their co-defendant, S. H. Glover. The ground upon which the relief was asked is, that the lands sought to be sold were the property of the complainant. In their answer, the defendants set up the fact that at the time of the institution of the suit in which the judgment against S. H. Glover was rendered, the lands were owned by S. H. Glover, and that pending the suit S. H. Glover conveyed the lands to the complainant, without consideration, the transfer being voluntary and void. The chancellor rendered a decree dismissing the bill.
On the review of the facts as set forth, this court on appeal, holds that the decree of the chancellor was correct, and that the decree is affirmed.
Opinion by
McClellan, J,